Mr. Justice Van Orsitej.
delivered the opinion of the Court:
Confessions belong in two general classes, — judicial and extrajudicial. Judicial confessions may be divided into two kinds, — those made by way of plea of guilty, or otherwise, before a committing magistrate, and which form a part of the. preliminary record upon which the case is sent to the grand jury for indictment; and those made by way of plea of guilty to an indictment or information when the accused is arraigned in the trial court. To the latter class the confession before, us belongs. The objection here is that'the plea of guilty was not voluntarily made. This objection goes to the admissibility of the confession. There is hut a single question presented, — is such an admission of guilt ever made under such circumstances as to make it competent evidence upon a trial under a. substituted plea of not guilty ?
A plea of guilty to an indictment is made under conditions of duress which require the utmost discretion in receiving it. A defendant should only he permitted to enter such a plea after being admonished by the court as to its consequences. AVhen thus made, he waives the right to trial by jury, and solemnly confesses the truth of the charge made in the indictment.
AVe are not here concerned with the rules which govern the admissibility of extrajudicial confessions or judicial confessions made before a committing magistrate, which stand upon *489an entirely different plane from tlie grade of judicial confessions we are here considering'. The plea of guilty to an indictment amounts to a conviction. It is a conclusive confession of the truth of the charge; lienee, the admission of such a plea in the trial under a substituted plea of not guilty, if the confession is to be given the legal inferences which render confessions as matter of law admissible, must logically be sufficient without corroboration to sustain a verdict of guilty. Matthews v. State, 55 Ala. 187, 28 Am. Rep. 698; State v. German, 54 Mo. 526, 14 Am. Rep. 481.
Our attention has been called to but three instances in the jurisprudence of this country where a jilea of guilty to an indictment has been used against a defendant in the trial on a substituted plea of not guilty to the same indictment. In State v. Meyers, 99 Mo. 107, 12 S. W. 516, the defendant, when the indictment charging him with murder was read to him, in open court, pleaded guilty. The court refused to receive the plea, which was not recorded, and set the case for trial. At a subsequent term of the court in the course of the trial the prosecution was permitted to prove by the clerk of the court and others the plea of guilty offered at the previous term of the court. Holding Ihe evidence inadmissible, the appellate court said: ‘‘Such testimony should not have been admitted. The confession being what is termed ‘a plenary judicial confession,’ that is, a confession made before a tribunal competent to try him, was sufficient whereon to found a conviction. 1 .Roseoe, Crim. Ev. 8tli ed. 40. Consequently, tlie trial court might have jm> ceeded at once to pass sentence upon the accused. * * * No one would contend that, if the plea of guilty had been entered of record, such plea could have been received in evidence against the defendant, and yet the same principle is involved whether the plea actually go upon record or not; in either case, it must, if received in evidence, he conclusive, of the defendant’s guilt. * * By refusing to receive tlie plea and granting the d(Tendant a trial, this of necessity meant a trial with the issues of fact to be determined by«the jury, and not to be determined by the previous plea of the defendant, which admitted all that the State desired to prove. Jn short, *490the trial court could not refuse to receive the defendant’s plea of guilty at one time, and then use it against him at another.”
People v. Ryan, 82 Cal. 617, 23 Pac. 121, the defendant, under a statute of California granting the right, withdrew a former plea of guilty and entered a plea of not guilty. At the trial, the prosecution was permitted to introduce the record of the plea of guilty. The court, reversing the judgment of conviction, said: “The case stands thus, without the evidence of a withdrawn plea of guilty, for which, by authority of law and the court, a plea of not guilty was ‘substituted,’ the defendant could not have been legally proved or found guilty. Can it ho that a privilege thus conceded to a defendant of subdiluling one plea for another is to have the inevitable effect of defeating the whole object of the ‘substituted’ plea ? We do not think that the legislature, in passing the law under which the defendant was allowed to nullify and render fund us officio his pica of guilty by substituting or putting in place of it a plea of not guilty, intended to say that, notwithstanding such substitution and doing away with the first plea, it may be given in evidence and sometimes serve as the only conclusive proof of a man’s guilt under the plea of not guilty. Of what use practically would such a privilege to a defendant be, as that granted by section 1018 of the Penal Code, if its construction is to be such as that contended for by the respondent ?”
The only case cited directly in point which holds that a former plea of guilty to an indictment is admissible against the defendant on trial upon a substituted plea of not guilty to the same indictment is State v. Carla, 90 Conn. 79, L.R.A.1916E, 634, 96 Atl. 411, decided by the supreme court of errors of the state of Connecticut. Three judges announced the majority opinion, resting the decision upon the case of Com. v. Ervine, 8 Dana, 30, a ease of remote analogy, as we shall observo'later. Two judges joined in a dissenting opinion, not only conclusive in its reasoning, but in which an overwhelming array of authority is marshaled.
The text-writers seem to be unanimous in condemnation of the practice. Wharton, in his work on Criminal Evidence, 10th ed. sec. 638, says: “Where a plea of guilty is withdrawn by the per*491mission of tlio court, it is not binding as a confession, nor can it be used as evidence.”
In 2 line. PI. & Pr. 77!), tlio rule is announced as follows: “The effect of withdrawing a plea is to render it fundus officio, and it cannot afterwards be given in evidence against the accused.”
In 8 11. (\ L. p. 312, the subject is summarily dismissed, with the suggestion that “it is hardly necessary to stale that, when a plea of guilty has been withdrawn and a plea of not guilty entered, the plea of guilty is not admissible in evidence against; the. accused.”
.In 12 Oye. 420, the rule, as deduced from the authorities, is stated as follows: “A voluntary offer by the accused before trial to plead guilty on terms to the offense charged is competent as his admission, but a withdrawn plea of guilty in place of which a plea of not guilty has been substituted by leave of the, court is not competent as an admission.”
In Abbott’s Criminal Trial Brief, p. 314, the author states as a rule of evidence that “a plea which has been held invalid, and superseded by the plea on which the accused is tried, cannot he read in evidence against him.”
A number of cases have been cited by counsel for the government where admissions of guilt made before a committing magistrate have been used against the accused in the trial court. As we have observed, these are judicial confessions of a lower grade, and are insufficient, without corroboration, to support a judgment of conviction. As to the admissibility of such confessions, we are not called upon to express an opinion in this ease. Til Com. v. Ervine, supra, strongly relied upon by counsel for the government, defendant pleaded guilty to an indictment charging a misdemeanor, upon which the court sentenced him to pay a. line. Appeal was taken; the judgment was reversed, and, in the second trial, he pleaded not guilty. It was held that the record of the admission of guilt on the former trial could he used against him. 13ut this was a complete record, which defendant had deliberately made against himself, and on which he elected to stand through an appeal to a higher court. When reversed, he elected to abandon his former posi*492lion and avail liimself of a new line of defense. While the Eruine Case stands alone and furnishes the sole support for the majority opinion in the Carta Case, we think it is only remotely analogous to the ease at bar.
Nor can the error be cured by an instruction of the court to the jury attempting to place a limitation upon the weight to bo given evidence of such a confession. Its admission under any circumstances is such an invasion of the right of one accused of crime to a fair and impartial trial that the error is incurable. It is so destructive of the rights of the accused that the court will- not stop to examine into the technical accuracy of the objection made to its admission, but will, in the furtherance of justice, take cognizance of the error and refuse to charge the defendant with any waiver of his rights through the oversight or neglect of his counsel to state with legal precision the grounds of his objection. Wiborg v. United States, 163 U. S. 632, 41 L. ed. 289, 16 Sup. Ct. Rep. 1127, 1197; Crawford v. United States, 212 U. S. 183, 194, 53 L. ed. 465, 470, 29 Sup. Ct. Rep. 260, 15 Ann. Cas. 392; Miller v. United States, 38 App. D. C. 361, 364, 40 L.R.A.(N.S.) 973.
But it- is sought to distinguish the llyan Case, in that the plea was withdrawn under a right conferred by statute, while here its withdrawal was permitted in the discretion of the court. Indeed, the presumptions in favor of the defendant are stronger here than in the Ryan Case. There, he could withdraw his jilea under a right conferred by statute, irrespective of the circumstances which may have induced him to make it; but here, the mere fact that the court jiermitted the withdrawal might well admit of the implication that the plea of guilty had been improperly received. The most charitable treatment which the contention deserves is to consider the situations, in point of law, analogous. Whether the jilea of guilty is withdrawn in the exercise of a statutory jirivilege or hv the permission of the court, the defendant stands for trial upon a plea of not. guilty, and is entitled to all the safeguards and jiresuinjitions of innocence which the humanity of the law extends to one on trial where life or liberty is at stake-. He stands ujion a substituted plea of not guilty, and it matters not how the plea of *493guilty was sot aside, whether by express or implied authority of law. The authority for the act, so long as it existed, fixed the status of the defendant. After the plea of guilty was withdrawn, the ease was in precisely the same condition as if the plea of not guilty had been originally entered. The admission of guilt had disappeared from the case, because the court, in the exercise of its sound discretion, had determined that, in justice, it should go out of the case. When it was stricken out; its evidential effect as a confession disappeared. To reinstate it in the form of evidence against defendant is to deprive him of any advantage gained by the withdrawal of the plea of guilty, and restore him to a position where inevitable conviction awaited him at the hands of the jury. As was said in the dissenting opinion in the Carta, Case, 90 Conn. 79, L.R.A.1916E, 634, 96 Atl. 411: “Considerations of fairness would seem to forbid a court permitting for cause a plea to be withdrawn for cause, and at the next moment allowing the fact of the plea having been made, to be admitted in evidence with all its injurious consequences, as an admission or confession of guilt by the accused. The withdrawal is permitted because the plea was originally improperly entered. No untoward judicial effect should result from the judicial rectification of a judicial wrong.”
The judgment is reversed, and the cause remanded for a new trial. Reversed mid remanded.